COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00116-CR


GABRIEL ARMANDARIZ                                                 APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 90TH DISTRICT COURT OF YOUNG COUNTY
                      TRIAL COURT NO. 10506

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      A jury found Appellant Gabriel Armandariz guilty of the offense of capital

murder and assessed his punishment at life without parole; the trial court

sentenced Armandariz accordingly. See Tex. Penal Code Ann. § 19.03(a)(7)(A),

(b) (West Supp. 2016). Armandariz timely perfected this appeal.




      1
      See Tex. R. App. P. 47.4.
      Armandariz’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. Counsel’s brief and

motion meet the requirements of Anders v. California by presenting a

professional evaluation of the record demonstrating why there are, in counsel’s

assessment, no arguable grounds for relief. See 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967).       In compliance with Kelly v. State, counsel notified

Armandariz of his motion to withdraw, provided him a copy of the brief, informed

him of his right to file a pro se response, informed him of his pro se right to seek

discretionary review should this court hold the appeal is frivolous, and took

concrete measures to facilitate Armandariz’s review of the appellate record.2

See 436 S.W.3d 313, 319 (Tex. Crim. App. 2014).               This court afforded

Armandariz the opportunity to file a brief on his own behalf, and he did so.

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);


      2
       We previously abated this case and remanded to the trial court to ensure
that Armandariz had access to the complete appellate record. See Armandariz
v. State, No. 02-15-00116-CR, 2016 WL 2772086, at *2 (Tex. App.—Fort Worth
May 12, 2016, no pet.) (order). In compliance with our order, the trial court
issued a bench warrant on Armandariz so that he would have access to the
record. We are satisfied that Armandariz has received access to the complete
appellate record. See Kelly, 436 S.W.3d at 319. We note that Armandariz has
written us a letter, which we will characterize as a motion, indicating that he
would also like to view all notes made by the prosecution during trial. That
motion is denied. See Tex. Code Crim. Proc. Ann. art. 39.14(a) (West Supp.
2016) (exempting work product of counsel for the State from discovery).


                                         2
Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have undertaken an exhaustive and careful review of the record in this

case, which included the review of 65 volumes of the reporter’s record as well as

the review of a lengthy clerk’s record. Having reviewed such record, in addition

to the 51-page Anders brief filed by counsel and Armandariz’s pro se response,

we agree with counsel that this appeal is wholly frivolous and without merit; we

find nothing in the record that arguably might support an appeal. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we grant

counsel’s motion to withdraw and affirm the trial court’s judgment.



                                                   /s/ Sue Walker
                                                   SUE WALKER
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 5, 2017




                                         3